
	

114 SRES 205 ATS: Congratulating the Chicago Blackhawks on winning the 2015 Stanley Cup.
U.S. Senate
2015-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 205
		IN THE SENATE OF THE UNITED STATES
		
			June 18, 2015
			Mr. Durbin (for himself and Mr. Kirk) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the Chicago Blackhawks on winning the 2015 Stanley Cup.
	
	
 Whereas, on June 15, 2015, the Chicago Blackhawks Hockey Team won the Stanley Cup; Whereas the 2015 Stanley Cup title is the third Stanley Cup title for the Blackhawks in 6 years;
 Whereas Blackhawks fans at the Madhouse on Madison witnessed Duncan Keith and Patrick Kane score show-stopping goals while goaltender Corey Crawford seemed to stand on his head at times, stopping all 25 shots he faced;
 Whereas the Blackhawks won their sixth Stanley Cup, tying the Boston Bruins for fourth on the franchise list of most titles won;
 Whereas the Blackhawks joined the National Hockey League (referred to in this preamble as NHL) in 1926 and have a rich history in the NHL; Whereas the Blackhawks were 1 of the 6 original teams in the NHL;
 Whereas the Blackhawks won the Stanley Cup in 1934, 1938, 1961, 2010, and 2013; Whereas for the first time in 77 years, the Blackhawks fans saw their heroes win the Stanley Cup on home ice;
 Whereas the Blackhawks began the playoffs with a double-overtime victory against the Nashville Predators;
 Whereas a goal scored by Brent Seabrook in triple-overtime of Game 4 helped the Blackhawks defeat the Predators in 6 games;
 Whereas a sweep of the Minnesota Wild followed in the second round of the playoffs, setting up a showdown with the Anaheim Ducks in the Western Conference Finals;
 Whereas the Blackhawks earned triple and double-overtime victories against the Anaheim Ducks in Games 2 and 4 on their way to winning the series in 7 games and clinching a berth in the Stanley Cup Finals;
 Whereas the Blackhawks followed a familiar pattern in dropping Games 2 and 3 of the Stanley Cup Finals against the Tampa Bay Lightning, but took a 3-2 series lead into Game 6 on home ice on the night of Monday, June 15, 2015;
 Whereas in another close contest, Patrick Kane scored a goal during Game 6 that marked the first time either team led by more than 1 goal in the series;
 Whereas it was a great night for fans of the Blackhawks and the culmination of a tremendous team effort;
 Whereas Antoine Vermette, acquired at the trade deadline, scored 2 game-winning goals in the Stanley Cup Finals;
 Whereas Goaltender Scott Darling, when called upon in relief of Corey Crawford, stood tall in net when his team needed him the most against the Predators;
 Whereas Duncan Keith was an ironman, earning the Conn Smythe Trophy for Most Valuable Player in the playoffs while logging more than 700 minutes of ice time in 23 games;
 Whereas Niklas Hjalmarsson blocked shots left and right and seemed to be in the right place at all times;
 Whereas General Manager Stan Bowman, Head Coach Joel Quenneville, President John F. McDonough, and owner Rocky Wirtz have put together and led one of the greatest dynasties in NHL history;
 Whereas the Stanley Cup returns to the City of Chicago and gives Blackhawks fans across the State of Illinois a chance to celebrate championship hockey;
 Whereas the Nashville Predators, Minnesota Wild, Anaheim Ducks, and Tampa Bay Lightning proved to be worthy and honorable adversaries and also deserve recognition: Now, therefore, be it
		
	
 That the Senate— (1)congratulates the Chicago Blackhawks on winning the 2015 Stanley Cup;
 (2)commends the fans, players, and management of the Tampa Bay Lightning for an outstanding series; and
 (3)respectfully directs the Secretary of the Senate to transmit an enrolled copy of this resolution to the 2015 Chicago Blackhawks hockey organization and Blackhawks owner Rocky Wirtz.
			
